Citation Nr: 1817206	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  16-58 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for headache disorder.

2.  Entitlement to service connection for pes planus.  

3.  Entitlement to service connection for a foot disorder other than pes planus, to include as secondary to in-service concussion.

4.  Entitlement to service connection for left hand nerve damage, to include as secondary to in-service concussion.

5.  Entitlement to service connection for right hand nerve damage, to include as secondary to in-service concussion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Army from May 1963 to October 1963.    

This matter comes before the Board of Veterans' Appeals (Board) from December 2015 and September 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.   

In September 2017, the RO remanded the Veteran's claims to schedule a VA hearing.  In February 2018, a video hearing was held before the undersigned.  A transcript of that hearing is of record.  

In March 2016, the RO issued a statement of the case denying entitlement to service connection for bilateral foot fungus.  A VA Form 9 has not been filed.  The Veteran's representative did not address this issue in appellate briefs submitted in December 2016 and September 2017.  The Veteran did not address entitlement to service connection for bilateral foot fungus at the February 2018 hearing.  At this time, the Board will not assume jurisdiction over the issue of entitlement to service connection for bilateral foot fungus.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).

These elements are satisfied with regard to the Veteran's headache disorder.  Regarding the first element, the February 2018 hearing transcript contains the Veteran's testimony that he experiences headaches and recently had a mass removed from the back of his neck.  Regarding the second element, the Veteran argues that these headaches are the result of a concussion that he experienced while playing football in the Army.  Regarding the third and fourth elements, there is an indication that the Veteran's headaches could be the result of in-service concussions, but there is insufficient evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, a VA medical examination and opinion are required.  

A March 2016 VA medical record describes the Veteran's past and present headache symptoms and concludes: "[H]is remote concussion(s) were over 50 years ago so would not expect current symptoms to be related."  This opinion by itself is insufficient to support a denial of service connection for headaches because it does not provide the requisite degree of certainty for a medical nexus, which is whether it is at least as likely as not (a 50 percent or better probability) that the disorder was incurred in or aggravated by the veteran's service.  See Bloom v. West, 12 Vet. App. 185, 187 (Vet. App. 1999).  

The four McLendon elements are also satisfied for the pes planus claim.  Regarding the first element, a May 2016 foot DBQ (received 5/27/16 with the Veteran's VA Form 9) indicates a current diagnosis of pes planus.  Regarding the second element, the Veteran argues that his foot disorder is the result of wearing improperly fitting footwear.  Regarding the third and fourth elements, there is an indication that the Veteran's pes planus could be the result of service, but insufficient medical evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, a VA medical examination and opinion are required.

Pes planus is not noted in the Veteran's entrance examination or any part of his service treatment records.  There are no pre-service medical records indicating pes planus and no argument from the Veteran that pes planus was diagnosed prior to entering service.  The Board finds that there is no clear and unmistakable evidence that pes planus existed prior to service.  Entitlement to service connection for pes planus is therefore a question of direct service connection and secondary service connection only.  

The McLendon elements are also satisfied for the bilateral foot disorder other than pes planus claim.  Regarding the first element, a September 2015 foot DBQ contains a diagnosis of bilateral plantar fasciitis and bilateral calcaneal deformity.  The Veteran also argues that he feels burning pain in his feet.  Regarding the second element, the Veteran argues that these foot disorders are the result of an in-service concussion or wearing improperly fitting footwear.  Regarding the third and fourth elements, there is an indication that a bilateral foot disorder other than pes planus could be the result of service, but insufficient medical evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, a VA medical examination and opinion are required.  

A new medical opinion is required for the claims of entitlement to service connection for a right hand disorder and a left hand disorder.  An August 2016 VA examiner indicates that the Veteran has bilateral carpal tunnel syndrome but opines that this disorder is less likely than not related to service because "there is not enough documentation to support that he had any symptoms, injuries, or treatment that would support diagnosis of carpal tunnel."  The examiner notes the recent removal of a mass from the Veteran's skull and the Veteran's complaints of in-service concussions while playing football.  But the opinion does not specifically address carpal tunnel syndrome as secondary to the Veteran's headache disorders.  To the extent that the opinion impliedly does so, it is not required that in-service concussions be documented to support service connection where, as here, the Veteran is considered competent to testify about in-service concussions and a May 2016 statement from a fellow serviceman corroborates in-service concussions while playing football.  An addendum opinion is required.  

A February 2016 private medical opinion (received 2/24/16) indicates "carpal and cubital tunnel syndrome" and states: "I feel this condition is related to his military service."  This opinion is inadequate, in that it contains no rationale and does not provide the requisite degree of certainty for a medical nexus.  See Bloom, 12 Vet. App. at 187.  

VA treatment records to August 19, 2016, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from August 20, 2016, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

At the February 2018 hearing, the Veteran indicated treatment from Dr. A.R.  Following the receipt of any necessary authorizations from the Veteran, the RO should attempt to obtain any available medical records from Dr. A.R.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder all records of the Veteran's VA treatment from August 20, 2016, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. Contact the Veteran, and, with their assistance, identify any outstanding records of pertinent medical treatment from Dr. A.R., as identified in the February 2018 hearing transcript.  The RO should then take appropriate measures to obtain copies of any outstanding records identified by the Veteran.  The Veteran should be notified if any identified records are unavailable and given an opportunity to respond and submit any additional lay evidence or statements.  

3. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed headache disorder.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed headache disorder; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed headache disorder was incurred in the Veteran's service, including but not limited to experiencing a concussion while playing football.  

In reaching these opinions, the examiner should consider the Veteran's testimony at the February 2018 video hearing and the May 2016 statement from a fellow serviceman.  For purposes of this examination, the examiner should assume that the Veteran's testimony about in-service concussions and wearing improperly fitting footwear is credible.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed pes planus.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed pes planus; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed pes planus was incurred in the Veteran's service, including but not limited to in-service concussions and wearing improperly fitting footwear.

In reaching these opinions, the examiner should consider the Veteran's testimony at the February 2018 video hearing and the May 2016 statement from a fellow serviceman.  For purposes of this examination, the examiner should assume that the Veteran's testimony about in-service concussions and wearing improperly fitting footwear is credible.  The examiner should also consider the May 2016 foot DBQ (received 5/27/16 with the Veteran's VA Form 9).  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

5. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed foot disorder other than pes planus, including a nerve disorder manifested by burning pain.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed foot disorder other than pes planus, including plantar fasciits, calcaneal deformity, or a nerve disorder manifested by burning pain; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed foot disorder other than pes planus was incurred in the Veteran's service, including but not limited to wearing improperly fitting footwear or head injuries resulting from playing football.

In reaching these opinions, the examiner should consider the Veteran's testimony at the February 2018 video hearing and the May 2016 statement from a fellow serviceman.  For purposes of this examination, the examiner should assume that the Veteran's testimony about wearing improperly fitting footwear and experiencing in-service head injury while playing football is credible.  The examiner should also consider the May 2016 foot DBQ (received 5/27/16 with the Veteran's VA Form 9) and the September 2015 foot DBQ.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

6. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions:     

Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed carpal tunnel syndrome was incurred in the Veteran's service, including but not limited to head injuries resulting from playing football.

In reaching these opinions, the examiner should consider the Veteran's testimony at the February 2018 video hearing and the May 2016 statement from a fellow serviceman.  For purposes of this examination, the examiner should assume that the Veteran's testimony about experiencing in-service head injury while playing football is credible.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

7. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

